Citation Nr: 0506431	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-15 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits 
based on claimed service.


REPRESENTATION

Appellant represented by:	Cmdr. Romeo A. Castillo, Sr.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The appellant contends that her deceased husband had WW II 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The National Personnel Records Center (NPRC) has 
certified that the appellant's deceased husband had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces.


CONCLUSION OF LAW

The criterion of status as a "veteran" for purposes of 
entitlement to VA benefits has not been met.  38 U.S.C.A. §§ 
101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.8, 3.9, 3.203 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

However, the Board notes that the narrow threshold issue on 
appeal is whether the appellant's deceased husband had basic 
eligibility for VA benefits.  The appellant claims that her 
deceased husband had World War II Philippine Commonwealth 
Army service sufficient to qualify him, and consequently her, 
for VA benefits.  As a threshold matter, for entitlement to 
VA benefits, the law requires verification of service from 
the service department.  The appellant was notified of this 
requirement and the evidence required to substantiate her 
claim by means of a February 2003 RO decision; a May 2003 
statement of the case (SOC); supplemental statements of the 
case (SSOCs) dated in July 2003 and May 2004, notice thereof 
in June 2004; and at an October 2004 personal hearing.

The Board also noted that the appellant first presented a 
claim for Dependency and Indemnity Compensation (DIC) 
benefits in August 2001.  At that time, in September 2001, 
the appellant was informed of the provisions of the VCAA.  A 
June 2002 rating decision denied entitlement to death 
benefits because the appellant's deceased husband did not 
have the required military service to be eligible for VA 
benefits.  The appellant attempted to reopen her claim in 
December 2002; however, she was again notified by means of a 
December 2002 RO letter that no new and material evidence had 
been presented to establish legal entitlement to VA benefits.

Although, in this instance, when the appellant submitted her 
claim in February 2003, the appellant has not received 
specific notice of the provisions of the VCAA, the Board 
specifically finds that VA has met or exceeded its 
obligations regarding the duty to assist. VA has obtained all 
pertinent records regarding the issue on appeal and the 
appellant has been effectively notified of the evidence 
required to substantiate this claim. The RO assisted the 
appellant by contacting NPRC, on two separate occasions, to 
determine if the appellant's deceased husband had the 
requisite service.  However, NPRC's April 2002 and April 2004 
responses indicated that the appellant's deceased husband had 
no recognized service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  As discussed 
below, the VA is bound by this finding and is not required to 
continue any further development.  There is no indication 
that there is any existing relevant evidence that has not 
been obtained. 

As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the appellant to provide evidence is moot.  
Accordingly, the Board finds that a remand would serve no 
useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided).  In light of the foregoing, the 
Board finds that VA has made reasonable efforts to assist the 
appellant in attempting to substantiate her claim and that 
additional assistance is not required.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (a case should not be 
remanded for development that could not possibly change the 
outcome of the decision) .  

Finally, the appellant has had an opportunity to respond with 
additional evidence or argument on this ground for denying 
her claim.  Absent the required certification of service from 
the service department, which is determinative as a threshold 
matter in the present case, there is no reasonable 
possibility that further development of the claim by VA would 
substantiate the claim.  In light of all of these 
considerations, the Board finds that it is not prejudicial to 
the claimant to proceed to adjudicate the claim on the 
current record.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Laws/Regulations

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2004).  The term "veteran of any war" means any 
veteran who served in the active military, naval or air 
service during a period of war.  38 C.F.R. § 3.1(e) (2004).  
Service department certified recognized guerrilla service, 
and unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included for compensation benefits, but not for pension or 
burial benefits. 38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 
3.8(c) and (d).  Active service will be the period certified 
by the service department. 38 C.F.R. § 3.9(a) and (d) (2004).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1) (West 2002).  Under 
that authority, the Secretary has promulgated, inter alia, 38 
C.F.R. §§ 3.9 and 3.203(a), (c), to govern the conditions 
under which the VA may extend veterans' benefits based on 
service in the Philippine Commonwealth Army.  Those 
regulations require that an applicant prove his service in 
the Philippine Commonwealth Army (and thus his veteran 
status) with either official documentation issued by a United 
States service department or verification of the claimed 
service by such a department.  See 38 C.F.R. § 3.9(a) 
(authorizing veteran status for Philippine veterans "from the 
date certified by the Armed Forces [of the United States]"), 
§ 3.203(a) (requiring service department documentation of 
service where available), § 3.203(c) (requiring service 
department verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the claimant 
has qualifying service under Title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  Soria 
v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Thus, if the United States 
service department is unable to verify the applicant's 
claimed service, the applicant's only recourse lies within 
the relevant service department, not the VA.  Soria, 118 F. 
3d at 749.

In short, under 38 C.F.R. §§ 3.9 and 3.203, claimants, 
including Philippine claimants, are not eligible for veterans 
benefits unless a United States service department documents 
or certifies their service.  Id.

Analysis

In the instant case, the service department has certified on 
two separate occasions, in April 2002 and April 2004, that 
the appellant's deceased husband had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The Board is bound by the finding of the service department, 
and thus finds that the appellant's deceased husband did not 
have recognized service so as to confer eligibility for VA 
benefits. Since the law pertaining to eligibility for the 
claimed benefits is dispositive of this issue, the 
appellant's claim must be denied because of the absence of 
legal merit or entitlement under the law.  Sabonis, 6 Vet. 
App. at 430.


ORDER


Eligibility to VA benefits, based on claimed service is 
denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


